 
 
I 
108th CONGRESS
2d Session
H. R. 3886 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2004 
Mr. Neugebauer introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Food Security Act of 1985 to expand the pilot program for the enrollment of certain wetlands and its buffer acreage in the conservation reserve program to include the enrollment of certain playas and its buffer acreage, and for other purposes. 
 
 
1.Farmable wetlands pilot program 
(a)Expansion of program to include playasParagraph (2)(A) of subsection (h) of section 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) is amended— 
(1)by striking and at the end of clause (i); 
(2)by redesignating clause (ii) as clause (iii); 
(3)by inserting after clause (i) the following new clause: 
 
(ii) a playa (regardless of whether the playa is listed on a map described in subparagraph (B)) that was cropped during at least 3 of the immediately preceding 10 crop years; and; and 
(4)in clause (iii), as so redesignated— 
(A)in subclause (I), by inserting or playa described in clause (ii) before the semicolon at the end; and 
(B)in subclauses (II) and (III), by inserting or playa after wetland each place it appears. 
(b)Maximum sizeParagraph (2)(D)(i)(I) of such subsection is amended— 
(1)by striking described in subparagraph (A)(i) and inserting or playa described in clause (i) or (ii) of subparagraph (A); 
(2)by striking 10 contiguous acres and inserting 40 contiguous acres; and 
(3)by striking 5 acres and inserting 20 acres. 
(c)Conforming amendmentsSuch subsection is further amended— 
(1)in the subsection heading, by inserting , playa, and after wetland; 
(2)in paragraph (2)— 
(A)in the heading of subparagraph (D)(i), by inserting or playa after Wetland; and 
(B)in subparagraph (D)(ii)— 
(i)in subclause (I), by striking described in subparagraph (A)(i) and inserting or playa described in clause (i) or (ii) of subparagraph (A); and 
(ii)in subclause (II), by inserting or playa after wetland; and 
(3)in paragraph (3)(A), by inserting or playa after wetland. 
 
